Motion for reargument granted, without costs, to the extent that (1) the last paragraph of the decision and order dated February 13, 1992 is amended to read as follows: "It follows from the foregoing that the collection of fees for inspection of coin-operated machines challenged herein was and is duly authorized under Labor Law § 202-d, as amended. Therefore, the matter should be remitted to Supreme Court for consideration of those issues which were raised in the petition but which have not yet been addressed by that court.”, and (2) the ordering paragraph is amended to read as follows: "Ordered that the judgment is reversed, on the law, with costs, and the matter is remitted to Supreme Court for further proceedings not inconsistent herewith.”
Motion for permission to appeal to the Court of Appeals denied, without costs.
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Casey, JJ., concur.